PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
*279Claimant seeks payment of the sum of $424.32 for merchandise shipped to respondent on June 2, 1977 and June 30, 1977. Three invoices were sent to Welch Emergency Hospital, but no payment was received by the claimant.
In its Answer, the respondent admits the validity of the claim and states further that there were sufficient funds remaining in the appropriation for the fiscal year in question from which the claim could have been paid.
In view of the foregoing, an award in the above amount is hereby made.
Award of $424.32.